THAYER, J.,
dissenting: I would affirm the trial court’s denial of the petitioner’s request for a writ of habeas corpus, but would remand the matter for resentencing. Although I agree with the major*40ity that we should not reflexively defer to a trial court’s findings of fact when those findings are based solely on documentary and record evidence, I cannot accept the majority’s examination of the evidence in this case.
As an initial matter, the majority’s survey of the relevant facts overlooks two crucial, interconnected items. First, as the petitioner concedes in his brief, the initial violation of probation, filed on April 25,1990, related specifically to the drug charge only. Next, although the July 30, 1990, agreement disposing of that violation contained both the drug and the assault indictment numbers, the defendant specifically pled “true” only “to the probation violation filed April 25th, 1990.” It is not difficult, then, to deduce that when the defendant agreed that he had violated his first probation, he understood that his plea related exclusively to the sentence of probation imposed on the drug charge, not to that imposed on the assault charge.
In addition, a chronological analysis of the sentences imposed on the defendant shows that, in spite of the docket number confusion, the various sentences themselves could only have derived from the drug charge. On January 8, 1988, the defendant pled guilty to both the assault charge and the drug charge. Although the defendant was sentenced to one to three years in prison on the assault charge, this sentence was subject to imposition for three years, during which time the defendant was to serve a twelve-month jail sentence and two years probation on the drug charge. On April 25, 1990, the defendant was charged with violating his probation on the drug charge. This violation was resolved by the July 30,1990, agreement, referred to above, in which the defendant pled “true” to violating the sentence of probation imposed on the drug charge. Under this agreement, the defendant was sentenced to an additional twelve months in the house of correction plus two additional years of probation. In spite of the erroneous docket number used in this agreement, all parties agree that the July 30, 1990, sentencing could only have derived from a violation of the sentence imposed on the drug charge.
After his second release from incarceration, the defendant violated the terms of his second two-year probation. The defendant again admitted, this time in August 1992, that he had committed a series of rules infractions, including positive results on drug screenings. At that time, there was no confusion regarding the specific terms of the original sentencing order that the defendant was charged with violating. The only confusion in the court pertained to whether the probation violation stemmed from the assault or the drug charge. This confusion only had an impact upon the determina*41tion of an appropriate sentence following the 1992 probation violation; there was absolutely no dispute that the defendant had once again violated the terms of his second probation.
We have held that until a defendant’s term of probation is completed, the defendant “is still within the reach of the sentencing arm of the court.” State v. White, 131 N.H. 555, 559-60, 556 A.2d 308, 311 (1989) (emphasis added). During a probationary period, the trial court “retain[s] jurisdiction to limit the defendant’s liberty interest further .... When probation is imposed, the sentencing function is not ended . . . .” Id. at 558, 556 A.2d at 311 (emphasis added). Thus, the trial court’s power over a defendant who has violated his probation derives almost exclusively from the sentence originally imposed, not the underlying crime charged. The underlying crime’s only impact is upon the trial court’s determination of an appropriate resentencing following a probation violation; such a sentence may not exceed the maximum that could have originally been imposed for the underlying crime. See State v. Perkins, 121 N.H. 713, 715, 435 A.2d 504, 505 (1981).
On appeal, the petitioner does not argue that incarceration could not have been imposed on the drug charge. Rather, he asserts that the inadvertent reference to and use of the assault indictment number, upon which he was sentenced to two-and-one-half to five years in the State prison, entitles him to release from sentence altogether. In light of the overwhelming, undisputed evidence that the defendant twice violated the terms of his probation on the drug charge, I cannot support the majority’s granting of habeas corpus based merely on an erroneously scribbled docket number. On these facts, the defendant should not be set free. The defendant, after a violation has been found, is absolutely entitled to a sentence that derives from the appropriate underlying crime. The record shows that there was confusion on this matter. Accordingly, the case should be remanded to the trial court for resentencing with a clear understanding that the underlying offense for which the defendant faces sentencing is the drug charge. I respectfully dissent.